DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/10/2021 has been entered. Applicant has amended claims 1, 4, 7, 12, 14, 15, and 16. No new claims have been added. Claims 2, 3, 11, and 13 are canceled. Claims 1, 4-10, 12, and 14-18 are currently pending in the instant application. Applicant’s amendments have overcome each and every antecedent basis and lack of clarity based 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/10/2021. The 112f rejection previously set forth in the Non-Final Office Action mailed 08/10/2021 has been withdrawn due to applicant’s amendments.
Response to Arguments
Applicant’s arguments, see pages 8 - 10, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1, 12, 14, and 16 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1, 12, 14, and 16.
	Regarding the detachment mechanism…
	Previously applied reference Hipp teaches the detachment mechanism limitation. Claim 1 (and similarly claims 12, 14, and 16) state “wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access”. Furthermore, paragraph [0015] of Applicant’s specification states that “the detachment mechanism is herein preferably structured such that it is initiated through a 
	Regarding the spring force…
	Faber (2011/0317274 ) teaches of an endoscopic device and coupler wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced, as explained in paragraphs [0013]-[0016] and [0041] (see current 103 rejection for more detail). 

Status of Claims 
Claims 1, 4-10, 12, and 14-18 are pending and currently under consideration for patentability under 37 CFR 1.104.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8, 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp") in view of U.S. Publication No. 2011/0317274 to Faber et al. (hereinafter “Faber”).
Regarding claim 1, Hipp discloses an endoscope coupler for a camera (Col. 5, Lines 33-40- this device can be used for any appliance which can be connected to the endoscope, such as for example a video camera), comprising: 
	a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera securement region (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 	
	wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 1 - rocker levers 3), 	
	wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
(Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (Col. 2, lines 36-59 - the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope); 
	wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access (Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out); 
but Hipp does not expressly teach wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced.

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

However, Faber teaches of an analogous endoscopic device wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced (see [0013]- [0016] & [0041] - The handle can preferably be shifted against a spring force in order to detach the eyepiece in the receptacle of the coupling device… After the eyepiece has been detached by activating the handle, the spring bracket is released, which causes the lever to move back to a position where the lever arm forming the control element at least partially extends into the receptacle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Hipp to utilize a detachment mechanism structured that upon actuation, the spring force that loads the jaw is reduced, as taught by Faber.  It would have been advantageous to make the combination for detachably connecting an eyepiece of an endoscope optical system with a camera lens ([0001] of Faber)
The modified device of Hipp in view of Faber will hereinafter be referred to as modified Hipp.
Regarding claim 4, modified Hipp teaches the endoscope coupler as in Claim 1, and Hipp further discloses wherein the detachment mechanism is structured such that it is initiated through a rotation in a circumferential direction of the endoscope coupler (Col. 5, lines 27-32-For releasing the endoscope, the clamping ring 5 is rotated clockwise).
Regarding claim 5, modified Hipp teaches the endoscope coupler as in Claim 1, and Hipp further discloses wherein at least the region of the jaw projecting into the access is formed such that a proximal section of the region of the jaw is tapered more steeply in the direction toward the proximal end of the endoscope coupler than is the distal section in the direction toward the distal end of the endoscope coupler (Fig. 1 – rocking lever 3).
Regarding claim 6, modified Hipp teaches the endoscope coupler as in Claim 1, and Hipp further discloses wherein the movably supported jaw is supported such that the movably supported jaw is rotatable about an axis extending parallel to a direction of introduction of the endoscope head (Col. 5 line 62 – Col. 6 line 12-the rocker levers 3a, these are, in this shown latched position, freely pivotable about their pivoting axes).
Regarding claim 7, modified Hipp teaches the endoscope coupler as in Claim 1, and Hipp further discloses wherein the movably supported jaw is supported by a first pin which projects beyond the movably supported jaw either only in the direction toward the distal end of the endoscope or only in the direction toward the proximal end of the endoscope coupler (Fig. 1b – peg 9), such that the movably supported jaw is rotatable about an axis extending parallel to a direction of introduction of the endoscope head (Col. 4, lines 18-25 - Each of the rocker levers comprises a bore 8 through which a peg 9 is inserted as a pivot). 
Regarding claim 8, modified Hipp teaches the endoscope coupler as in Claim 6, and Hipp further discloses wherein the movably supported jaw is supported such that the movably supported jaw is displaceable in a guide groove (Fig. 3a- blind hole type reliefs 19- Col. 4, lines 18-25- Helical springs 4 are inserted into the bores 6, the ends of which repectively support the rocker lever 3; Col. 4- lines 43-58- On its end which is supported by the spring 4, blind hole type reliefs 19 are provided, in which the ends of the springs lie).
Regarding claim 10, modified Hipp teaches the endoscope coupler as in Claim 8, and Hipp further discloses wherein the spring force loading takes place through at least one spring disposed in the guide groove (Fig. 1 - springs 4; Col. 4, lines 18-25- Helical springs 4 are inserted into the bores 6, the ends of which repectively support the rocker lever 3; Col. 4- lines 43-58- On its end which is supported by the spring 4, blind hole type reliefs 19 are provided, in which the ends of the springs lie).
Regarding claim 12,  Hipp discloses a method for coupling an endoscope with a camera, comprising:
	providing: 
		a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera securement region (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 				wherein the endoscope head-receiving region is accessible across an access of the (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 1 - rocker levers 3), 			
		wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force (Fig. 3 – rocker lever 3) such that at least one region of the jaw is pressed into the access and blocks the access (Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
		wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope); 
		wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access (Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out); and 	
(Fig. 12; Col. 5 lines 39-41- Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner); 
	securing the endoscope head of the endoscope on the endoscope coupler (Fig. 12; Col. 5 lines 39-41- Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner), 
	wherein the coupling of the endoscope head to the endoscope coupler is carried out by merely exerting pressure (Col. 2 lines 27-30 -Moreover the latching and fastening must be effected in a simple manner with a minimum use of force).

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

Hipp does not expressly teach 	
		wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced; 
However, Faber teaches of an analogous endoscopic device wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced (see [0013]- [0016] & [0041] - The handle can preferably be shifted against a spring force in order to detach the eyepiece in the receptacle of the coupling device… After the eyepiece has been detached by activating the handle, the spring bracket is released, which causes the lever to move back to a position where the lever arm forming the control element at least partially extends into the receptacle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Hipp to utilize a detachment mechanism structured that upon actuation, the spring force that loads the jaw is reduced, as taught by Faber.  It would have been advantageous to make the combination for detachably connecting an eyepiece of an endoscope optical system with a camera lens ([0001] of Faber).
Regarding claim 14, Hipp discloses a method for decoupling an endoscope from an endoscope coupler comprising: 
	providing: 
		a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera securement region (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) and with an endoscope head-receiving region for at least partial reception of an endoscope head when an endoscope is coupled with the camera (See Examiner’s annotated Fig. 12), 
(Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 1 - rocker levers 3), 			
		wherein the endoscope-fixing mechanism comprises at least one movably supported jaw loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Fig. 1 - rocker levers 3; Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
		wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope); 
		wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access(Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out); and 
(Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out).

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

Hipp does not expressly teach wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced.
However, Faber teaches of an analogous endoscopic device wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced (see [0013]- [0016] & [0041] - The handle can preferably be shifted against a spring force in order to detach the eyepiece in the receptacle of the coupling device… After the eyepiece has been detached by activating the handle, the spring bracket is released, which causes the lever to move back to a position where the lever arm forming the control element at least partially extends into the receptacle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Hipp to utilize a detachment mechanism structured that upon actuation, the spring force that loads the jaw is reduced, as taught by Faber.  It would have been advantageous to make the combination for detachably connecting an eyepiece of an endoscope optical system with a camera lens ([0001] of Faber).
The modified device of Hipp in view of Faber will hereinafter be referred to as modified Hipp.
Regarding claim 15, modified Hipp teaches the method for decoupling an endoscope from an endoscope coupler as in Claim 14, and Hipp further discloses wherein the detachment mechanism is actuated through a rotational movement in the circumferential direction of the endoscope coupler (Col. 5, lines 27-32-For releasing the endoscope, the clamping ring 5 is rotated clockwise).
Regarding claim 16, Hipp discloses a camera with an endoscope coupler (Fig. 12; Col. 5, Lines 33-40- this device can be used for any appliance which can be connected to the endoscope, such as…a video camera), the endoscope coupler comprising: 
	providing a proximal end of the endoscope coupler for disposition of the endoscope coupler on the camera (See Examiner’s annotated Fig. 12), with a camera attachment (Fig. 12; See Col. 5, lines 33-44-Here the objective 31 is illustrated, which is connected with the endoscope shank 29 in an analog manner. It can be clearly seen that the main body 2 in the region of the latching-clamping device is identical with that of the main body of the insert funnel) (See Examiner’s annotated Fig. 12), 
	wherein the endoscope head-receiving region is accessible across an access of the endoscope head from a direction of a distal end of the endoscope coupler (Fig. 12), and with an endoscope-fixing mechanism for the securement of the endoscope on the endoscope coupler (Fig. 3 – rocker lever 3), 
	wherein the endoscope-fixing mechanism comprises at least one movably supported jaw (Fig. 3 – rocker lever 3) loaded with a spring force such that at least one region of the jaw is pressed into the access and blocks the access (Col. 2, lines 36-59- three levers symmetrical to the central recess, jutting into the recess; the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope and then either grip behind the ocular funnel or with insert funnel endoscopes), 
	wherein at least the region of the jaw projecting into the access is formed such that a distal section of the region of the jaw tapers in the direction toward the distal end of the endoscope coupler (Fig. 3 – rocker lever 3) such that a pressure exerted on the distal section of the region of the jaw in the direction toward the proximal end of the endoscope coupler generates a force that counteracts the spring force (Col. 2, lines 36-59 - the levers forced under a spring force in the pivoting direction towards the central recess, so that they displace under spring force on inserting the proximal end of the endoscope); 
	wherein the endoscope coupler comprises a detachment mechanism upon actuation of which the regions of the jaw projecting into the access are movable out of the access (Col. 5, lines 27-32- For releasing the endoscope, the clamping ring 5 is rotated clockwise in its home position, in which it is noticably latched by the spring force impinging on the latching balls 13. The endoscope 28 can then be pulled out); 
	but Hipp does not expressly teach wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced.

    PNG
    media_image1.png
    547
    582
    media_image1.png
    Greyscale

However, Faber teaches of an analogous endoscopic device wherein the detachment mechanism is structured such that, upon the actuation, the spring force that loads the jaw is reduced (see [0013]- [0016] & [0041] - The handle can preferably be shifted against a spring force in order to detach the eyepiece in the receptacle of the coupling device… After the eyepiece has been detached by activating the handle, the spring bracket is released, which causes the lever to move back to a position where the lever arm forming the control element at least partially extends into the receptacle)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Hipp to utilize a detachment mechanism structured that upon actuation, the spring force that loads the jaw is reduced, as taught by Faber.  It would have been advantageous to make the combination for detachably connecting an eyepiece of an endoscope optical system with a camera lens ([0001] of Faber).
The modified device of Hipp in view of Faber will hereinafter be referred to as modified Hipp.
Regarding claim 17, modified Hipp teaches the camera as in Claim 16, and Hipp further discloses wherein the endoscope coupler is fixedly connected with the camera (Fig. 12).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp") in view of U.S. Publication No. 2011/0317274 to Faber et al. (hereinafter “Faber”) and in further view of U.S. Publication No. 2006/0220381 to Gill.
Regarding claim 9, modified Hipp teaches the endoscope coupler as in Claim 7, but neither Hipp nor Faber expressly teach wherein the movably supported jaw supported displaceably in the guide groove is implemented through a second pin which only projects beyond the jaw in a direction that is opposite to the direction in which the first pin, through which the support takes place that is rotatable about the axis extending parallel to the direction of introduction of the endoscope head, projects beyond the jaw.
However Gill teaches of an analogous coupling device wherein the movably supported jaw supported displaceably in the guide groove is implemented through a second pin which only projects beyond the jaw in a direction that is opposite to the direction in which the first pin, through which the support takes place that is rotatable about the axis extending parallel to the (see [0070]; Fig. 7B – jaw E1 and pin P1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Hipp to include a movably supported jaw supported displaceably by a second pin, as seen above in the teachings of Gill. It would have been advantageous to make the combination in order to rotate the lever about pin ([0070] of Gill).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,707,340 to Hipp et al. (hereinafter "Hipp") in view of U.S. Publication No. 2011/0317274 to Faber et al. (hereinafter “Faber”) and in further view of U.S. Publication No. 2007/0010707 to Leiner et al. (hereinafter “Leiner”).
Regarding claim 18, Hipp discloses the camera as in Claim 16, but neither Hipp nor Faber expressly teach wherein a portion of an optical system of the camera is disposed on the endoscope coupler.
However, Leiner teaches of an analogous endoscopic device wherein a portion of an optical system of the camera is disposed on the endoscope coupler (Fig. 2 – lens cell 14 and three-element lens 16; see [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Hipp to include a portion of an optical system of the camera is disposed on the endoscope coupler. It would have been advantageous to make the combination in order to connect video cameras and the like to the proximal end of an endoscope to display and record endoscopic images while performing ([0002 of Leiner).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/14/22